     Case 1:19-mj-00012-RSK ECF No. 1 filed 01/09/19 PageID.1 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,

            Plaintiff,                                   Case No. 1:19−mj−00012−RSK

    vs.                                                  Hon. Ray Kent

ANDRE M. HOLLIN,

            Defendant.
                                          /


                         ORDER SCHEDULING PROGRESSION OF CASE


Take notice that a proceeding in this case has been set as indicated below:

                          Preliminary Hearing
Type of hearing(s):       Detention Hearing
                          (Note: Arraignment/initial pretrial conference will replace preliminary hearing if
                          defendant is indicted.)
Date/Time:                January 14, 2019 02:30 PM
Judge:                    Ray Kent
Place/Location:           584 Federal Building, Grand Rapids, MI

Detention

Defendant is temporarily detained, pending a detention hearing as scheduled above.
Pending this hearing, the defendant shall be held in custody by the United States marshal
and produced for the hearing.

Proceedings After Indictment:

Preparation and E−filing of Initial Pretrial Conference Summary Statement

The parties shall each e−file an Initial Pretrial Conference Summary Statement no later
than 3:00 p.m. the business day prior to the initial pretrial conference hearing. See
the court's standard Initial Pretrial Conference Summary Statement forms, which are
available at www.miwd.uscourts.gov under Forms/Criminal Forms.

Filing of Rule 12(b) Motions

All motions shall be filed within twenty−one (21) days from the date of the initial pretrial
conference of the defendant, unless otherwise ordered.

Initial Discovery
    Case 1:19-mj-00012-RSK ECF No. 1 filed 01/09/19 PageID.2 Page 2 of 2

The provisions of the court's Standing Order Regarding Discovery in Criminal Cases
(Administrative Order 06−085) shall apply to the parties named above. The Standing Order
is available on the court's website at www.miwd.uscourts.gov, under Rules, Orders &
Policies/Administrative Orders. Sanctions may be imposed for failure to follow the court's
Standing Order Regarding Discovery in Criminal Cases.

IT IS SO ORDERED.


Dated: January 9, 2019                     /s/ Ray Kent
                                           UNITED STATES MAGISTRATE JUDGE
